Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 1, 4-5, 7-8, 20-21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. Pub. 20200099435, hereinafter Kang) in view of He (U.S. Pub. 20180263021, hereinafter He) and in further view of Raghunathan (U.S. Pub. 2019010447, hereinafter Raghunathan).)]
Regarding Claim 1, Kang teaches “A method of wireless communication at a user equipment (UE), comprising: receiving report configuration information from a base station, the report configuration information identifying a report parameter to provide in a channel state information (CSI) report;
A terminal (UE) may receive from a base station CSI reporting setting information (report configuration information) (para. 0009) to provide a CSI reporting parameter (report parameter) for wireless communication in the form of a report (para. 0276).
determining a predicted value of the report parameter based on a plurality of historic measurements;
A UE may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319) that may be used as a CSI report parameter (para. 0289).
Kang does not explicitly teach “determining to suspend transmission of the report parameter based on the predicted value; and transmitting a report suspension message to the base station, the report suspension message indicating that the UE has implemented a temporary suspension of reporting of the report parameter in the CSI report.”
However, in an analogous art in wireless communication systems, He teaches “determining to suspend transmission of the report parameter based on the predicted value;
While Kang does provide a predicted value based on report parameters, Kang does not explicitly provide a comparison method to suspend transmissions. He provides a method by a UE to suspend/drop CSI transmission (suspend transmission of the report parameter) based on comparing a CSI payload with a predetermined value (para. 0028).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of He in order to provide or suspend CSI report information based on values. Doing so would allow for ensuring target reliability and reducing the additional need for excess power expended as suggested by He (para. 0028).
He does not explicitly teach “and transmitting a report suspension message to the base station, the report suspension message indicating that the UE has implemented a temporary suspension of reporting of the report parameter in the CSI report.”
However, in a similar endeavor, Raghunathan teaches “and transmitting a report suspension message to the base station, the report suspension message indicating that the UE has implemented a temporary suspension of reporting of the report parameter in the CSI report.”
Raghunathan provides that a base station may receive a suspend request (report suspension message) from a UE indicating no further transmission and stores one or more parameter values (report parameters) while in a dormancy state (para. 0143 and 0150).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang in view of He with the teachings of Raghunathan in order to provide or suspend CSI report information based on values. Doing so would allow for an efficient manner for UEs to conserve power as suggested by Raghunathan.
Regarding Claim 4, Kang teaches “The method of claim 1, wherein determining the predicted value of the report parameter comprises determining the predicted value of the report parameter based at least in part on the plurality of historic measurements and a machine learning model.”
Kang does not explicitly provide a machine learning model but instead provides that a UE may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319) that may be used as a CSI report parameter (para. 0289) similarly to the functionality of a machine learning model.
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang for providing values associated with report parameters. Doing so would allow for more calculated measurement values to optimize flexibility for CSI measurements and reporting as suggested by Kang (para. 0015).
	Regarding Claim 5, Kang teaches “The method of claim 1, wherein determining the predicted value of the report parameter comprises determining the predicted value of the report parameter based at least in part on the plurality of historic measurements and a recurrent neural network.”
Kang does not explicitly provide a recurrent neural network but instead provides that a UE may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319) that may be used as a CSI report parameter (para. 0289) similarly to the functionality of a recurrent neural network.
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang for providing values associated with report parameters. Doing so would allow for more calculated measurement values to optimize flexibility for CSI measurements and reporting as suggested by Kang (para. 0015).
Regarding Claim 7, Kang teaches “The method of claim 1, wherein determining the predicted value of the report parameter comprises determining the predicted value of the report parameter based on the plurality of historic measurements and a prediction algorithm.”
Kang does not explicitly provide a prediction algorithm but provides that a UE may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319) that may be used as a CSI report parameter (para. 0289) functioning similarly to a prediction algorithm.
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang to provide measurements of a channel in order to provide a set of historic measurements. Doing so would allow for more calculated measurement values to optimize flexibility for CSI measurements and reporting as suggested by Kang (para. 0015).
	Regarding Claim 8, Kang teaches “The method of claim 1, further comprising measuring a channel to determine the plurality of historic measurements.”
A UE may perform a procedure for measuring and reporting CSI (measuring a channel) (FIG. 13, para. 0031) and may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang to provide measurements of a channel in order to provide a set of historic measurements. Doing so would allow for more calculated measurement values to optimize flexibility for CSI measurements and reporting as suggested by Kang (para. 0015).
Regarding Claim 16, Kang teaches “A user equipment (UE) for wireless communication, comprising: a memory; and at least one processor coupled with the memory and configured to: receive report configuration information from a base station, the report configuration information identifying a report parameter to provide in a channel state information (CSI) report;
A terminal (UE) may receive from a base station CSI reporting setting information (report configuration information) (para. 0009) to provide a CSI reporting parameter (report parameter) for wireless communication in the form of a report (para. 0276).
determine a predicted value of the report parameter based on a plurality of historic measurements;”
A UE may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319) that may be used as a CSI report parameter (para. 0289).
Kang does not explicitly teach “determine to suspend transmission of the report parameter based on the predicted value;”
However, in a similar endeavor, He teaches “determine to suspend transmission of the report parameter based on the predicted value;”
While Kang does provide a predicted value based on report parameters, Kang does not explicitly provide a comparison method to suspend transmissions. He provides a method by a UE to suspend/drop CSI transmission (suspend transmission of the report parameter) based on comparing a CSI payload with a predetermined value (para. 0028).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of He in order to provide or suspend CSI report information based on values. Doing so would allow for ensuring target reliability and reducing the additional need for excess power expended as suggested by He (para. 0028).
He does not explicitly teach “and transmit a report suspension message to the base station, the report suspension message indicating that the UE has implemented a temporary suspension of reporting of the report parameter in the CSI report.”
However, in a similar endeavor, Raghunathan teaches “and transmit a report suspension message to the base station, the report suspension message indicating that the UE has implemented a temporary suspension of reporting of the report parameter in the CSI report.”
Raghunathan provides that a base station may receive a suspend request (report suspension message) from a UE indicating no further transmission and stores one or more parameter values (report parameters) while in a dormancy state (para. 0143 and 0150).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang in view of He with the teachings of Raghunathan in order to provide or suspend CSI report information based on values. Doing so would allow for an efficient manner for UEs to conserve power as suggested by Raghunathan.
Regarding Claim 20, Kang teaches “The UE of claim 16, wherein to determine the predicted value of the report parameter, the at least one processor is further configured to determine the predicted value of the report parameter based at least in part on the plurality of historic measurements and a recurrent neural network.”
Kang does not explicitly provide a recurrent neural network but instead provides that a UE may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319) that may be used as a CSI report parameter (para. 0289) similarly to the functionality of a recurrent neural network.
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang for providing values associated with report parameters. Doing so would allow for more calculated measurement values to optimize flexibility for CSI measurements and reporting as suggested by Kang (para. 0015).
Regarding Claim 21, Kang teaches “A non-transitory computer-readable medium storing computer executable code, the code when executed by a processor causes the processor to: receive report configuration information from a base station, the report configuration information identifying a report parameter to provide in a channel state information (CSI) report; 
Kang provides a memory (non-transitory computer-readable medium) storing information to be executed by a coupled processor (para. 0351). A terminal (UE) may receive from a base station CSI reporting setting information (report configuration information) (para. 0009) to provide a CSI reporting parameter (report parameter) for wireless communication in the form of a report (para. 0276).
determine a predicted value of the report parameter based on a plurality of historic measurements; 
A UE may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319) that may be used as a CSI report parameter (para. 0289).
Kang does not explicitly teach “determine to suspend transmission of the report parameter based on the predicted value; and transmit a report suspension message to the base station, the report suspension message indicating implementation of a temporary suspension of reporting of the report parameter in the CSI report.”
However, in an analogous art in wireless communication systems, He teaches “determine to suspend transmission of the report parameter based on the predicted value;”
While Kang does provide a predicted value based on report parameters, Kang does not explicitly provide a comparison method to suspend transmissions. He provides a method by a UE to suspend/drop CSI transmission (suspend transmission of the report parameter) based on comparing a CSI payload with a predetermined value (para. 0028).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of He in order to provide or suspend CSI report information based on values. Doing so would allow for ensuring target reliability and reducing the additional need for excess power expended as suggested by He (para. 0028).
He does not explicitly teach “and transmit a report suspension message to the base station, the report suspension message indicating implementation of a temporary suspension of reporting of the report parameter in the CSI report.”
However, in a similar endeavor, Raghunathan teaches “and transmit a report suspension message to the base station, the report suspension message indicating implementation of a temporary suspension of reporting of the report parameter in the CSI report.”
Raghunathan provides that a base station may receive a suspend request (report suspension message) from a UE indicating no further transmission and stores one or more parameter values (report parameters) while in a dormancy state (para. 0143 and 0150).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang in view of He with the teachings of Raghunathan in order to provide or suspend CSI report information based on values. Doing so would allow for an efficient manner for UEs to conserve power as suggested by Raghunathan.
Regarding Claim 24 and 25, Kang teaches “The non-transitory computer-readable medium of claim 21, wherein the code when executed by the processor further causes the processor to measure a channel to determine the plurality of historic measurements.”
Kang provides a UE that contains a processor and memory (para. 0351). The processor may execute from a coupled memory (non-transitory computer-readable medium) to calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319) that may be used as a CSI report parameter (para. 0289).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of Lee in order to provide a processor and memory capable of CSI reporting based partly on historic measurements. Doing so would allow for more calculated measurement values to optimize flexibility for CSI measurements and reporting as suggested by Kang (para. 0015).
Regarding Claim 26, Kang teaches “The non-transitory computer-readable medium of claim 21, wherein to determine the predicted value of the report parameter, the code when executed by the processor causes the processor to determine the predicted value of the report parameter based at least in part on the plurality of historic measurements and a recurrent neural network.”
Kang does not explicitly provide a recurrent neural network but instead provides that a UE may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319) that may be used as a CSI report parameter (para. 0289) similarly to the functionality of a recurrent neural network.
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang for providing values associated with report parameters. Doing so would allow for more calculated measurement values to optimize flexibility for CSI measurements and reporting as suggested by Kang (para. 0015).

[AltContent: textbox (Claim(s) 2-3, 17-18, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wang (U.S. Pub. 20200221423, hereinafter Wang) and in further view of Manolakos (U.S. Pub. 20180295637, hereinafter Manolakos).)]
	Regarding Claim 2, Wang teaches “The method of claim 1, further comprising: determining a measurement value associated with the report parameter;
	Wang provides a method that a UE may perform a measurement (determining a measurement value) that is associated with RSRP (report parameter) (para. 0039).
“determining an actual value of the report parameter based on the measurement value;”
Wang provides an RSRP measurement value (actual value of the report parameter) (para. 0039).
“determining that a difference between the predicted value and the actual value is greater than a threshold value;”
Kang provides a UE to calculate (determine) a predicted value but not necessarily an actual value (para. 0319). Wang however provides an RSRP measurement value (actual value) that may be used to compare against a predefined threshold (para. 0039).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of Wang in order to provide or suspend CSI report information based on values. Doing so would allow for an improvement in transmission performance of UEs as suggested by Wang (para. 0096).
Kang in view of Wang does not explicitly teach “and resuming provision of the report parameter in the CSI report based on the difference being greater than the threshold value.”
However, in an analogous art in CSI reporting, Manolakos teaches “and resuming provision of the report parameter in the CSI report based on the difference being greater than the threshold value.”
Manolakos discloses a UE may make an indication based on a comparison of a level with a predetermined threshold (difference being greater than the threshold value) to resume CSI-RS transmissions (report parameter in the CSI report) (para. 0080).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang in view of Wang with the teachings of Manolakos in order to provide the ability to resume transmissions based on CSI values. Doing so would allow for an improvement in channel estimations as suggested by Manolakos (para. 0077).
	Regarding Claim 3, Manolakos teaches “The method of claim 2, further comprising transmitting a report resumption message to the base station based on the actual value being greater than the threshold value, the report resumption message indicating that the UE has ended the temporary suspension of the reporting of the report parameter.”
	Manolakos provides a UE that may transmit an indication (resumption message) to a base station based on a level in comparison with a predetermined threshold (greater than the threshold value), the indication (report resumption message) indicating that a UE may resume CSI-RS transmissions (reporting of the report parameter) (para. 0080).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang in view of Wang with the teachings of Manolakos in order to provide the ability to resume transmissions based on CSI values. Doing so would allow for an improvement in channel estimations as suggested by Manolakos (para. 0077).
Regarding Claim 17, Wang teaches “The UE of claim 16, wherein the at least one processor is further configured to: determine a measurement value associated with the report parameter;
Wang provides a processor of the UE capable of performing the aforementioned methods (para. 0295). The UE may perform a measurement (determining a measurement value) that is associated with RSRP (report parameter) (para. 0039).
determine an actual value of the report parameter based on the measurement value;
Wang provides an RSRP measurement value (actual value of the report parameter) (para. 0039).
determine that a difference between the predicted value and the actual value is greater than a threshold value; 
Kang provides a UE to calculate (determine) a predicted value but not necessarily an actual value (para. 0319). Wang however provides an RSRP measurement value (actual value) that may be used to compare against a predefined threshold (para. 0039).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of Wang in order to provide or suspend CSI report information based on values. Doing so would allow for an improvement in transmission performance of UEs as suggested by Wang (para. 0096).
Kang in view of Wang does not explicitly teach “and resume provision of the report parameter in the CSI report based on the difference being greater than the threshold value.”
However, in an analogous art in CSI reporting, Manolakos teaches “and resume provision of the report parameter in the CSI report based on the difference being greater than the threshold value.”
Manolakos discloses a UE may make an indication based on a comparison of a level with a predetermined threshold (difference being greater than the threshold value) to resume CSI-RS transmissions (report parameter in the CSI report) (para. 0080).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang in view of Wang with the teachings of Manolakos in order to provide the ability to resume transmissions based on CSI values. Doing so would allow for an improvement in channel estimations as suggested by Manolakos (para. 0077).
Regarding Claim 18, Manolakos teaches “The UE of claim 16, wherein the at least one processor is further configured to transmit a report resumption message to the base station based on the actual value being greater than the threshold value, the report resumption message indicating that the UE has ended the temporary suspension of the reporting of the report parameter.”
Manolakos provides a UE containing a processor capable of performing the aforementioned methods (para. 0119, FIG. 9). Manolakos provides a UE that may transmit an indication (resumption message) to a base station based on a level in comparison with a predetermined threshold (greater than the threshold value), the indication (report resumption message) indicating that a UE may resume CSI-RS transmissions (reporting of the report parameter) (para. 0080).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang in view of Wang with the teachings of Manolakos in order to provide the ability to resume transmissions based on CSI values. Doing so would allow for an improvement in channel estimations as suggested by Manolakos (para. 0077).
Regarding Claim 22, Wang teaches “The non-transitory computer-readable medium of claim 21, wherein the code when executed by the processor further causes the processor to: determine a measurement value associated with the report parameter;
Wang provides a UE with memory (non-transitory computer-readable medium) coupled with a processor (para. 0295). Wang provides a method that a UE may perform a measurement (determining a measurement value) that is associated with RSRP (report parameter) (para. 0039).
determine an actual value of the report parameter based on the measurement value;
Wang provides an RSRP measurement value (actual value of the report parameter) (para. 0039).
determine that a difference between the predicted value and the actual value is greater than a threshold value;
Kang provides a UE to calculate (determine) a predicted value but not necessarily an actual value (para. 0319). Wang however provides an RSRP measurement value (actual value) that may be used to compare against a predefined threshold (para. 0039).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of Wang in order to provide or suspend CSI report information based on values. Doing so would allow for an improvement in transmission performance of UEs as suggested by Wang (para. 0096).
Kang in view of Wang does not explicitly teach “and resume provision of the report parameter in the CSI report based on the difference being greater than the threshold value.”
However, in an analogous art in CSI reporting, Manolakos teaches “and resume provision of the report parameter in the CSI report based on the difference being greater than the threshold value.”
Manolakos discloses a UE may make an indication based on a comparison of a level with a predetermined threshold (difference being greater than the threshold value) to resume CSI-RS transmissions (report parameter in the CSI report) (para. 0080).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang in view of Wang with the teachings of Manolakos in order to provide the ability to resume transmissions based on CSI values. Doing so would allow for an improvement in channel estimations as suggested by Manolakos (para. 0077).
Regarding Claim 23, Manolakos teaches “The non-transitory computer-readable medium of claim 22, wherein the code when executed by the processor further causes the processor to transmit a report 030284.1911631Qualcomm Ref. No. 2100933 resumption message to the base station based on the actual value being greater than the threshold value, the report resumption message indicating that the UE has ended the temporary suspension of the reporting of the report parameter.”
Manolakos provides a UE containing memory (non-transitory computer-readable medium) coupled with a processor that may transmit an indication (resumption message) to a base station based on a level in comparison with a predetermined threshold (greater than the threshold value), the indication (report resumption message) indicating that a UE may resume CSI-RS transmissions (reporting of the report parameter) (para. 0080).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang in view of Wang with the teachings of Manolakos in order to provide the ability to resume transmissions based on CSI values. Doing so would allow for an improvement in channel estimations as suggested by Manolakos (para. 0077).
[AltContent: textbox (Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of He and in further view of Raghunathan and Shrivastava (U.S. Pub. 20220201566, hereinafter Shrivastava).)]
	Regarding Claim 6, Shrivastava teaches “The method of claim 1, wherein determining the predicted value of the report parameter comprises determining the predicted value of the report parameter based on a mobility state of the UE.”
	Shrivastava provides a method to perform measurements for CSI-RS (predicted value of the report parameter) based on signaling information received while the UE is in an active state (based on a mobility state of a UE) (para. 0044).
	
[AltContent: textbox (Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of He and in further view of Raghunathan and Zhou (U.S. Patent No. 11128359, hereinafter Zhou).)]
	Regarding Claim 9, Kang in view of He in further view of Raghunathan teaches “The method of claim 1, wherein determining the predicted value of the report parameter based on the plurality of historic measurements comprises determining a plurality of predicted values, 
A UE may perform a procedure for measuring and reporting CSI (measuring a channel) (FIG. 13, para. 0031) and may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319).
	Kang does not explicitly teach “and determining to suspend the transmission of the report parameter comprises determining a number of reports to skip during the temporary suspension based on the plurality of predicted values.”
	However, in an analogous art in CSI reporting, Zhou teaches “and determining to suspend the transmission of the report parameter comprises determining a number of reports to skip during the temporary suspension based on the plurality of predicted values.”
	While Kang in view of He in further view of Raghunathan teaches determining to suspend transmission of a report parameter they do not explicitly teach a number of reports to skip during a temporary suspension based on predicted values. Zhou however provides a method that allows skipping CSI report transmissions (skip during temporary suspension) that can be for a periodicity (number of reports) based on either a first or second value that indicates skipping the CSI report transmission is prohibited (based on a plurality of predicted values) (para. 418, Claim 1).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang in view of He and in further view of Raghunathan with the teachings of Zhou to provide the ability to suspend transmissions of report parameters for a specified period based on historic data. Doing so would allow for optimized transmissions of CSI reports which may conserve transmission power and prevent collision as suggested by Zhou (para. 417).
[AltContent: textbox (Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of He and in further view of Raghunathan and Lee (U.S. Pub. 20220131583, hereinafter Lee).)]
	Regarding Claim 10, Lee teaches “The method of claim 1, wherein the report parameter represents channel quality information (CQI).”
	Lee provides a CSI-ReportConfig with a parameter that may be a CQI (para. 0235).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of Lee in order to provide CSI report information that includes CQI. Doing so would allow for an improvement in managing resources due to configurations provided beforehand thereby reducing latency (para. 0547).
Regarding Claim 11, Lee teaches “The method of claim 1, wherein the report parameter represents a precoding matrix indicator (PMI).”
Lee provides a CSI-ReportConfig with a parameter that may be a PMI (para. 0235).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of Lee in order to provide CSI report information that includes PMI. Doing so would allow for an improvement in managing resources due to configurations provided beforehand thereby reducing latency (para. 0547).
Regarding Claim 12, Lee teaches “The method of claim 1, wherein the report parameter represents a reference signal received power (RSRP).”
	Lee provides a CSI-ReportConfig with a parameter that may be a RSRP (para. 0235).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of Lee in order to provide CSI report information that includes RSRP. Doing so would allow for an improvement in managing resources due to configurations provided beforehand thereby reducing latency (para. 0547).
Regarding Claim 13, teaches “The method of claim 1, wherein the UE is a 5G NR wireless equipment device.”
Lee provides a wireless device using 5G NR (5G NR wireless equipment device) (para. 0403).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of Lee in order to provide CSI report information with a 5G NR wireless device. Doing so would allow for an improvement in managing resources due to configurations provided beforehand thereby reducing latency (para. 0547).
Regarding Claim 14, Lee teaches “The method of claim 1, wherein the report configuration information requests periodic reporting of the CSI report.”
Lee provides that a base station may make a request for a periodic channel state information reporting (para. 0251).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of Lee in order to provide CSI report information that may be generated periodically by setting. Doing so would allow for an improvement in managing resources due to configurations provided beforehand thereby reducing latency (para. 0547).
Regarding Claim 15, Lee teaches “The method of claim 1, wherein the report configuration information requests semi-persistent reporting of the CSI report.”
Lee provides that a base station may make a request for a semi-persistent channel state information reporting (para. 0251).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang with the teachings of Lee in order to provide CSI report information that may be generated periodically by setting. Doing so would allow for an improvement in managing resources due to configurations provided beforehand thereby reducing latency (para. 0547).
Regarding Claim 19, Kang teaches “The UE of claim 16, wherein the at least one processor is further configured to measuring a channel to determine the plurality of historic measurements.”
Kang provides a processor of a UE capable of performing the aforementioned methods (para. 0351). The UE may perform a procedure for measuring and reporting CSI (measuring a channel) (FIG. 13, para. 0031) and may calculate (determine) a predicted estimated value based on previous estimated values (historic measurements) of the CSI-RS (para. 0319).
It would be a prima facie case of obviousness to one of ordinary skill before the effective filing date of the claimed invention to have modified Kang to provide measurements of a channel in order to provide a set of historic measurements. Doing so would allow for more calculated measurement values to optimize flexibility for CSI measurements and reporting as suggested by Kang (para. 0015).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 11419066, Jeon provides a wireless device utilizing transmissions  with parameters relating to RSRP, CQI, and/or PMI
U.S. Pub. 20160373994, Yiu provides a predetermined value for UEs based on mobility states.
U.S. Pub. 20190149213, Zhou provides a CSI report transmission method based on one or more parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415